Defendant was prosecuted in the city court of Shreveport for having intoxicating liquors in his possession, in violation of a city ordinance. Upon conviction, he appealed to the district court, where the case was to be tried de novo. In the district court he filed a motion to quash, on the ground that the city ordinance under which he was prosecuted is *Page 849 
practically identical with Act No. 39 of 1921 (Ex. Sess.), known as the Hood Act, as amended by Act No. 57 of 1924, and that as the Hood Act has been repealed by Act No. 238 of 1932, said repeal operates as a repeal of the city ordinance on the same subject-matter.
The motion to quash was overruled on the plea of the district attorney that Act No. 238 of 1932 is unconstitutional.
The case is before us on a writ of certiorari and alternative writs of prohibition and mandamus, to stop the prosecution of the relator.
The only question presented for consideration is whether Act No. 238 of 1932 is unconstitutional. In the case of State of Louisiana v. Herbert Watkins, 176 La. 837, 147 So. 8, this day decided, it was held that Act No. 238 of 1932 is unconstitutional, and therefore the said Hood Act has not been repealed.
For the reasons given in that case the writs issued in this case are recalled, the relief prayed for by the relator is denied, and this proceeding in the Supreme Court is dismissed.
ST. PAUL, J., absent on account of illness takes no part.